Gray, J.
It is well settled in this Commonwealth that, when the value of real estate is in controversy, opinions of persons acquainted with its value are admissible in evidence. These opinions are admitted, not as being the opinions of experts, strictly .so called, for they are not founded on special study or training or professional experience; but rather from necessity, upon the ground that they depend upon knowledge which any one may acquire, but which the jury may not have, and that they are the most satisfactory, and often the only attainable, evidence of the fact to be proved. Dwight v. County Commissioners, 11 Cush. 203. Shattuck v. Stoneham Branch Railroad Co. 6 Allen, 116, 117. Whitman v. Boston & Maine Railroad, 7 Allen, 316, and cases there cited. The same rule has prevailed in courts of authority in other states. Kellogg v. Krauser, 14 S. & R. 137. Warren v. Wheeler, 21 Maine, 484. Clark v. Baird, 5 Selden, 183. The knowledge requisite to qualify a witness to testify to his opinion of the value of lands' may either be acquired by the performance of official duty, as by a county commissioner or selectman, whose duty it is to lay out public ways, or by an assessor, whose duty it is to ascertain the value of lands for the purpose of taxation; or it may be derived from knowing of sales and purchases of other lands in the vicinity, either by the witness himself or by other persons. Dickenson v. Fitchburg, 13 Gray, 546. Whitman v. Boston & Maine Railroad, 7 Allen, 316. Russell v. Horn Pond Branch Railroad Co. 4 Gray, 607. Fowler v. County Commissioners, 6 Allen, 97. On the question of the sufficiency of the knowledge of the witness, much must be left to the discretion of the judge or officer presiding at the trial. Paine v. Boston, 4 Allen, 170. Shattuck v. Stoneham Branch Railroad Co. 6 Allen, 117. When the matter in issue is the assessment of damages to land by the laying out of a public way, witnesses having the requisite knowledge may testify to their opinion of the comparative value of the lands immediately before and after the taking, and to the effect of the taking upon the value of the remaining land, by way of injury or benefit. Dwight v. County Commissioners, 11 Cush. 201. *178Shaw v. Charlestown, 2 Gray, 107. West Newbury v. Chase, 5 Gray, 421. Dickenson v. Fitchburg, 13 Gray, 546. Shattuck v. Stoneham Branch Railroad Co. 6 Allen, 116, 117.
Applying these rules to the present ease, we are of opinion that there is no ground for sustaining the petitioners’ exceptions to the rulings of the sheriff. The only objections taken at the trial, so far as they applied to each of the witnesses, were to the admission of the question, “ what in his opinion would be the effect, upon the value of the estate in question, of widening the street and cutting off the land and trees ? ” and to the answer to this question given on direct examination. The grounds assigned for these objections were twofold, because the witnesses were not qualified to answer the question, and because it did not relate to a matter upon which the opinion of any witness would be admissible. Neither of these grounds is tenaole.
Some of the witnesses had been selectmen or assessors, and all of the witnesses, it is stated in the sheriff’s certificate, had resided many years in Medford, and testified “ that they had knowledge of the value of land in Medford, some of them from actual sales or purchases by themselves, and some of them from knowing of sales by others; ” and their additional testimony, as reported, does not show that either of them was not duly qualified. No objection appears to have been made at the trial on the ground of the distance of the lands so sold from the estate in question. The modest estimate which some of the witnesses placed upon the value of their own opinions, as compared with those of the citizens generally, did not make their testimony incompetent. The statement of Hall, that such knowledge “ was pretty much matter of fancy,” was made upon cross-examination, and it does not appear that the sheriff was thereupon requested to strike out his testimony.
The witnesses, being competent to testify tr the value of the land affected before and after the alteration of the highway, might testify to the simple question of arithmetic which of those two values was the greater, in other words, whether the petitioners’ estate was benefited or injured, although they had no actual knowledge of any particular case of widening a street bv *179cutting off land in front of a house. There is no ground for any distinction in this respect between a widening of a highway and the original laying out. The question put did not substantially differ in form from those held to be admissible in Shaw v. Charlestown, 2 Gray, 107, and Dickenson v. Fitchburg, 13 Gray, 546.
The question put to Farwell on cross-examination, as to what sum would induce him to consent to have the street widened in front of his house in another part of the town, was irrelevant, and its exclusion affords no ground of exception.

Verdict accepted.